1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON



3                                                                     Jul 29, 2019
                                                                         SEAN F. MCAVOY, CLERK
4

5                              UNITED STATES DISTRICT COURT
6                             EASTERN DISTRICT OF WASHINGTON

7

8    VANESSA A.,1                                          No.     4:18-cv-05193-EFS
     o/b/o NAV, a minor child,
9                                    Plaintiff,
                                                           ORDER GRANTING STIPULATED
10                   v.                                    MOTION FOR REMAND
11

12
     COMMISSIONER OF SOCIAL
13   SECURITY,                                             JUDGMENT: REVERSED AND
14                     Defendant.                          REMANDED

15

16

17           Before the Court, without oral argument, is the parties’ Stipulated Motion for

18   Remand, ECF No. 15. The parties ask the Court to remand this case for further

19   administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).2

20   Additionally, the parties expressly agree that the Administrative Judge shall:

21                  Obtain evidence from a medical expert consistent with Social Security

22                   Acquiescence Ruling 04-1(9) and 20 C.F.R. § 416.1016(d);

23

24
     1   To protect the privacy of social-security plaintiffs, the Court refers to them by first name and last
25       initial. See LCivR 5.2(c).
     2   That section states, in relevant part: “The court shall have power to enter, upon the pleadings
26       and transcript of the record, a judgment affirming, modifying, or reversing the decision of the
         Commissioner of Social Security, with or without remanding the cause for a rehearing.”
27       42 U.S.C. § 405(g).




                                    ORDER GRANTING STIPULATED MOTION TO REMAND - 1
1                      Further evaluate the other source opinions about Plaintiff’s limitations;
2                       and
3                      Reevaluate the limitations under the six functional equivalent
4                       domains.
5             Having considered the parties’ request and the record as a whole, the Court
6    grants the Motion and remands this case for further administrative proceedings.
7    Upon proper presentation, the Court will consider a motion by Plaintiff for attorney
8    fees under the Equal Access to Justice Act.
9             Accordingly, IT IS HEREBY ORDERED:
10            1.        The parties’ Stipulated Motion for Remand, ECF No. 15, is
11                      GRANTED.
12            2.        Pursuant to 42 U.S.C. § 405(g), this case is REVERSED and
13                      REMANDED to the Social Security Administration for further
14                      proceedings consistent with this Order and the parties’ stipulation.
15            3.        All pending motions are DENIED AS MOOT.
16            4.        All hearings and other deadlines are STRICKEN.
17            5.        JUDGMENT is to be entered in Plaintiff’s favor.
18            6.        The case shall be CLOSED.
19            IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
20   provide copies to all counsel.
21            DATED this              29th        day of July 2019.
22
                                               s/Edward F. Shea
23                                               EDWARD F. SHEA
                                         Senior United States District Judge
24

25

26

27

     Q:\EFS\Civil\2018\18-CV-5193 Vanessa A. Order Granting Stipulated Mtn Remand.LC02.docx

                                          ORDER GRANTING STIPULATED MOTION TO REMAND - 2
